     8:17-cr-00259-LSC-MDN Doc # 81 Filed: 07/22/20 Page 1 of 2 - Page ID # 164




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                  )          CASE NO. 8:17CR259
                                           )
                     Plaintiff,            )                 ORDER
                                           )
v.                                         )
                                           )
CAMERON SMITH,                             )
                                           )
                     Defendant.            )


        It appears to the Court that a public law placement at Dismas Charities, 420

Chambers St, Sioux City, IA 51101 on Wednesday, July 29, 2020 is appropriate.

        The Court hereby ORDERS the Defendant’s release to a public law placement

on the same terms and conditions of his supervised release with the following additional

condition: The Defendant shall reside at Dismas Charities, 420 Chambers St, Sioux

City, IA 51101, a residential reentry center (RRC), for a period of up to 180 days in the

correctional component, to commence at the direction of the probation officer. The

Defendant shall observe all rules of that facility. The probation officer may discharge

the Defendant earlier than 180 days if the Defendant is determined to be in full

compliance with the conditions of supervision.

        The United States Marshal shall release the Defendant from Douglas County

Corrections with a thirty-day supply of medications. Upon release, the Defendant’s

mother, Crystal Coffman, will pick Mr. Smith up from the U.S. Marshal’s Office, Hruska

Federal Courthouse at approximately 10:00 a.m. on July 29th, 2020, for direct transport

to Siouxland Community Health Center (1021 Nebraska St, Sioux City, IA 51105) for a
  8:17-cr-00259-LSC-MDN Doc # 81 Filed: 07/22/20 Page 2 of 2 - Page ID # 165




rapid result COVId-19 test. Once the negative result is obtained (usually 4-6 hours), he

will report directly to Dismas Charities, 420 Chambers St, Sioux City, IA 51101.

      DATED this 22nd day of July 2020.

                                         BY THE COURT:

                                         s/ Laurie Smith Camp
                                         United States District Judge




                                            2
